 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   JEREMY S. H. 1, an Individual,               Case No.: 5:17-00932 DOC (ADS)

12                       Plaintiff,

13                       v.
                                                  ORDER ACCEPTING REPORT AND
14   ANDREW M.     SAUL2,   Commissioner of       RECOMMENDATION OF UNITED
     Social Security,                             STATES MAGISTRATE JUDGE
15
                         Defendant.
16

17
            Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all the
18
     records and files herein, including Plaintiff’s Memorandum in Support of Complaint
19
     [Dkt. No. 28] and Defendant’s Memorandum in Support of Answer [Dkt. No. 30], and
20
     the Report and Recommendation of the assigned United States Magistrate Judge dated
21

22   1 Plaintiff’s name has been partially redacted in compliance with Federal Rule of Civil
     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
23
     Administration and Case Management of the Judicial Conference of the United States.
     2 On June 17, 2019, Saul became the Commissioner of Social Security. Thus, he is
24
     automatically substituted as the defendant under Federal Rule of Civil Procedure 25(d).


                                                -1-
 1   August 22, 2019, [Dkt. No. 32]. Objections to the Report and Recommendation were

 2   due by September 5, 2019 and none were filed. As such, after thorough analysis and

 3   consideration of the Report and Recommendation, the Court concurs with and accepts

 4   the findings, conclusions and recommendations of the Magistrate Judge.

 5         Accordingly, IT IS HEREBY ORDERED:

 6         1.     The United States Magistrate Judge’s Report and Recommendation [Dkt.

 7                No. 32] is accepted;

8          2.     The case is dismissed with prejudice; and

 9         3.     Judgment is to be entered accordingly.

10

11
     Dated: September 9, 2019
12
                                         ______________________________
13
                                         THE HONORABLE DAVID O. CARTER
                                         United States District Judge
14

15

16

17

18

19

20

21

22

23

24



                                              -2-
